Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gabele et al. (6,147,609; hereinafter Gabele).  Gabele discloses a sterile container comprising a container pan (1), a container cover (2), and a vapor-permeable seal (6) for sealing an interior of the sterile container from an environment and the vapor-permeable seal being provided between the container pan and the container cover.  Gabele further discloses the vapor-permeable seal consist of polytetrafluoroethylene and is porous (column 2, lines 43-44) which is selectively permeable to water vapor and formed a microbial barrier as claimed.
As to claims 11-13, Gabele discloses the vapor-permeable seal is manufactured from porous polytetrafluoroethylene which is selectively permeable to one or more sterilization media such as hydrogen peroxide, ethylene oxide, ozone and formaldehyde.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by The European Patent Publication No. DE2312382A1 (hereinafter DE'382) or, in the alternative, under 35 U.S.C. 103 as obvious over DE'382.  DE'382 discloses a sterile container comprising a container pan (3), a container cover (1), and a vapor-permeable seal (5, 6) for sealing an interior of the sterile container from an environment and the vapor-permeable seal being provided between the container pan and the container cover.  DE'382 further discloses the vapor-permeable seal formed from a wide cotton cloth which allows steam and air to pass through during sterilization but prevents the passage of germs which is considered equivalent to “is selectively permeable to water vapor, forms a microbial barrier” as claimed (page 4, lines 36-40) and the wide cotton cloth is considered equivalent to manufactured from a porous material as claimed.  To the extent that the wide cotton cloth is not considered equivalent to a porous material as claimed, DE'382 further discloses a filter formed from porous ceramic material which allows steam and air to pass through but prevents the passage of germs (page 4, lines 23-30).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile container of DE'382 so the vapor-permeable seal is constructed as a filter which comprises a porous material because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
As to claim 4, DE'382 discloses the vapor-permeable seal formed from the wide cotton cloth or the porous ceramic material which is equivalent to a disposable component as claimed.
As to claim 6, DE'382 discloses the wide cotton cloth which is considered equivalent to a fabric as claimed.
As to claims 11-12, the vapor-permeable seal of DE'382 formed from the wide cotton cloth or the porous ceramic material is selectively permeable to one or more sterilization media such as hydrogen peroxide, ethylene oxide, ozone and formaldehyde as claimed.
As to claim 13, DE'382 discloses the vapor-permeable seal formed from the wide cotton cloth or the porous ceramic material.  However, DE'382 fails to disclose the vapor-permeable seal is formed from porous polytetrafluoroethylene.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sterile container of DE'382 so the sterile container is constructed with the vapor-permeable seal formed from porous polytetrafluoroethylene such as the vapor-permeable seal of Gabele above since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Response to Arguments

Applicant's arguments with respect to have been considered but are deemed to be moot in view of the new grounds of rejection.
Applicant’s arguments with respect to DE'382 in the remarks are noted, but they are not persuasive for the reasons as set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736